In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated March 11, 1996, which denied its motion for summary judgment dismissing the complaint.
*494Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff Jeanette Markowitz alleged that she was injured when she slipped and fell on a foreign substance on the floor of a store owned by the defendant. However, in opposition to the prima facie case proffered by the defendant in support of its motion for summary judgment, the plaintiffs failed to raise a triable issue of fact as to whether the defendant either created the dangerous condition which caused the accident or had actual or constructive notice of the condition and failed to remedy it within a reasonable time (see, Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625; Bernard v Waldbaum, Inc., 232 AD2d 596). Accordingly, the defendant’s motion for summary judgment should have been granted. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.